UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1645



UZOMA CHIDOZIE ANUKWUEM,

                                                          Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A71-033-474)


Submitted:   November 7, 1996          Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Uzoma Chidozie Anukwuem, Petitioner Pro Se. Richard Michael Evans,
Michelle Arlene Gluck, Brenda Elaine Ellison, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Board of Immigration Appeals'

decision and order affirming the immigration judge's decision

finding the Appellant deportable and denying his application for

suspension of deportation. Our review of the record discloses that

the Board's decision is based upon substantial evidence and is
without reversible error. Accordingly, we deny the petition upon

the reasoning of the Board. Anukwuem v. INS, No. A71-033-474
(B.I.A. Apr. 1, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                  PETITION DENIED




                                2